First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 7, 17, 19-27, 30 and 39 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 
the claim upon which it depends.  
The instant claim is drawn to compounds of formulae:

    PNG
    media_image1.png
    186
    533
    media_image1.png
    Greyscale
wherein “e and f are each independently CR5 or N”.  However, the only ring system recited by parent claim 1, as amended, which is encompassed by the instant claim is indazolyl:

    PNG
    media_image2.png
    144
    187
    media_image2.png
    Greyscale
.  Therefore, “e” can only be “CR5” and “f” is “N”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 7 and 21 under 35 U.S.C. 102(a)(1) over Lauro et al., (Letters in Organic Chem., 2015) is withdrawn.

The rejection of claims 1 and 17 under 35 U.S.C. 102(a)(1) over Mohareb et al. (Acta Pharm., 2008).

Claim(s) 1, 7, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being 
anticipated by Wicha et al. (Bulletin of the Polish Academy of Sciences,  1984).
Wicha et al. teaches cardiotonic steroids such as:

    PNG
    media_image3.png
    150
    162
    media_image3.png
    Greyscale
 in methanol or acetonitrile (see the entire article, especially page 77, compounds 14 and 15; page 80, #B; Note: both methanol and acetonitrile are pharmaceutically acceptable carriers, see for example, US 2009/0005348, paragraph [0088]).  The compounds and compositions taught by the reference are encompassed by the instant claims.

Claim(s) 1, 17, 27, 30 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2013/0252930).
Chu et al. teaches compounds of formula 

    PNG
    media_image4.png
    136
    189
    media_image4.png
    Greyscale
wherein A is an optionally substituted heteroaryl, such as, 

    PNG
    media_image5.png
    165
    200
    media_image5.png
    Greyscale
for treatment of cancer such as, liver cancer (see the entire article, for example, paragraphs [0018]-[0068], [0647]-[0648]; Examples 48, 171, 207, 279; claims 10, 22, 23).  The compound, composition and method of use taught by the 
reference are encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The rejection of claims 10 and 14 under 35 U.S.C. 103 over Corey et al. (WO 2010/123545 cited by applicant on IDS submitted 10/15/2021) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 19-27, 30 and 39 under 35 U.S.C. 103 over Corey et al. (WO 2010/123545 cited by applicant on IDS submitted 10/15/2021) is withdrawn. 

Claim(s) 1, 7, 17, 19-27, 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2013/0252930).
Chu et al. teaches compounds of formula 

    PNG
    media_image4.png
    136
    189
    media_image4.png
    Greyscale
wherein A is an optionally substituted heteroaryl, such as, 


    PNG
    media_image6.png
    165
    210
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    172
    200
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    165
    196
    media_image8.png
    Greyscale
, 

    PNG
    media_image9.png
    162
    208
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    177
    209
    media_image10.png
    Greyscale

    PNG
    media_image5.png
    165
    200
    media_image5.png
    Greyscale
, for treatment of cancer such as, lung cancer, brain cancer, breast cancer, ovarian cancer, liver cancer etc.  (see the entire article, for example, paragraphs [0018]-[0068], [0647]-[0648]; Examples 48, 171, 207, 279; claims 10, 22, 23).

The instant claims differ by encompassing compounds not exemplified by the reference.  For example, (1) 
    PNG
    media_image11.png
    177
    209
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    162
    208
    media_image12.png
    Greyscale
 (see instant claims 7, 21, 22) or (ii) 
    PNG
    media_image13.png
    169
    196
    media_image13.png
    Greyscale
(see instant claims 19, 20, 23, 24, 26) or (iii) 
    PNG
    media_image14.png
    183
    520
    media_image14.png
    Greyscale
(see instant claim 25). 
However, Chu 
teaches and exemplifies 3-OH compounds, 

    PNG
    media_image6.png
    165
    210
    media_image6.png
    Greyscale
; single bond at 16(17), 
    PNG
    media_image5.png
    165
    200
    media_image5.png
    Greyscale
; and
defines heteroaryl as:

    PNG
    media_image15.png
    380
    682
    media_image15.png
    Greyscale
.  Therefore, making any of the compounds encompassed by the prior art genus, including the claimed compounds, is rendered prima facie obvious.  
For example, modification of 

    PNG
    media_image5.png
    165
    200
    media_image5.png
    Greyscale
by replacing the 3-oxo group with a 3-OH group or the 
substitution of the 16(17) double bond of 
    PNG
    media_image10.png
    177
    209
    media_image10.png
    Greyscale
or 
    PNG
    media_image9.png
    162
    208
    media_image9.png
    Greyscale
with production of 
    PNG
    media_image16.png
    177
    403
    media_image16.png
    Greyscale
and 
    PNG
    media_image17.png
    163
    203
    media_image17.png
    Greyscale
; as well as replacing the 17-pyridinyl group with an isoquinolinyl, quinazolinyl, indazolyl, etc. would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  The motivation is based on the teachings of Chu that the compounds obtained would also be useful in treating cancers, including, lung cancer, brain cancer, breast cancer, ovarian cancer, liver cancer etc. as taught by the reference.
Therefore, the instant claims are rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628